18 Ill.2d 103 (1959)
163 N.E.2d 510
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
GWENDOLYN TUCKER, Plaintiff in Error.
No. 35339.
Supreme Court of Illinois.
Opinion filed November 18, 1959.
Rehearing denied January 18, 1960.
JOHN R. SNIVELY, of Rockford, for plaintiff in error.
GRENVILLE BEARDSLEY, Attorney General, of Springfield, and JOHN L. POOLE, State's Attorney, of Morrison, (ROBERT H. POTTER, Assistant State's Attorney, of counsel,) for the People.
Judgment affirmed.
Mr. JUSTICE KLINGBIEL delivered the opinion of the court:
By information filed in the county court of Whiteside County Gwendolyn Tucker was charged with keeping a house of ill fame. After trial by jury she was found guilty as charged, and punishment was fixed at a fine of $200 and confinement in the county jail for six months. Upon review by the Appellate Court for the Second District the judgment was affirmed. (21 Ill. App.2d 46.) Defendant has prosecuted a writ of error from this court for further review.
To reverse the judgment defendant contends that the information was not sufficiently definite to enable her to prepare a defense; that incompetent evidence was admitted; that the evidence is insufficient to prove guilt beyond a *104 reasonable doubt; that error was committed in giving and refusing instructions; and that the punishment is excessive. We have reviewed each of the points raised by defendant, and upon examination of the record find merit in none of them. The reasons and authorities are set forth in the opinion of the Appellate Court, which adequately considered and disposed of the same contentions; and where such is the case it is unnecessary for this court to discuss them again. (People v. Williams, 8 Ill.2d 140; People v. Lackaye, 1 Ill.2d 618.) We accordingly adopt the opinion of the Appellate Court as the opinion of this court. Its judgment being correct it is hereby affirmed.
Judgment affirmed.